Citation Nr: 0518231	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from July 
1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Atlanta, Georgia, which denied the above claim.


FINDING OF FACT

The veteran's pes planus, noted as not considered disabling 
("NCD") on his entrance examination, did not undergo a 
permanent increase in disability during or as a result of 
service.


CONCLUSION OF LAW

The veteran's pes planus did not undergo aggravation or 
increase in disability during active service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Arthritis may be presumed to 
have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2004).

Additionally, to prevail on the issue of service connection, 
there must also be medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records ("SMRs") (1966-1968); a VA Compensation and 
Pension examination ("C&P") conducted in September 2002; VA 
Clinic records; photographs of the veteran's feet; private 
medical records and his contentions.  


Pes Planus, a.k.a. "Flat Feet"

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111 (2002); 38 C.F.R. § 3.304(b) (2004).  As reflected in 
the veteran's June 2003 Notice of Disagreement (NOD), the 
issue of pre-service existence of pes planus has been 
conceded.  The veteran's enlistment examination, dated 
January 1966, noted the presence of bilateral pes planus, 
NCD.  Attached to the induction examination was a letter sent 
to the selective service prior to the enlistment exam from a 
private physician, Dr. J.C.B., in January 1966 indicating a 
diagnosis of "flat feet with markedly faulty weight 
bearing."  As the veteran's bilateral pes planus was 
"noted" on his entrance examination, the issue before the 
Board concerns whether the pre-existing bilateral pes planus 
was aggravated by service.  See Crowe v. Brown, 7 Vet. App. 
238 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service unless the increase is due to the 
natural progression of the disease.  38 C.F.R.§3.306(a) 
(2004).  When a disease is first diagnosed before service, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).  Aggravation may not be conceded where the 
disability did not increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.; see also Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Intermittent or temporary flare-
ups during service of an injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, a "lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation, but one that still exists 
currently-is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997). 

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit ("Federal Circuit") in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:

If a disorder is noted upon entry into service, 
the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of 
that disorder.  In that case, section 1153 applies 
and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden 
shifts to the government to show a lack of 
aggravation by establishing "that the increase in 
disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Therefore, in this case, based on the notation of bilateral 
pes planus upon entry into service, the veteran carries the 
burden of establishing aggravation.  He has not met that 
burden here.  He has presented no medical opinion that his 
bilateral pes planus was aggravated by service.  During 
service, the veteran was not treated for any symptoms or pain 
associated with pes planus.  No subsequent recurrence or 
complications associated with pes planus are noted in the 
SMRs.  He reported a history of pes planus on his separation 
examination in March 1968, but his physical examination only 
reflected a diagnosis of bilateral pes planus absent any 
notation of any increase in the degree of underlying 
severity.  Based on these facts, the SMRs do not show 
aggravation.

The evidence first shows treatment for the veteran's flat 
feet decades after his separation from service.  A September 
2002 VA examination reflected the veteran's report of flat 
feet since service with the development of bunions on both 
feet in 1968.  He claimed an inability to wear Army boots and 
dress shoes since service.  However, there is no report of 
bunions in his SMRs or in his separation examination.  In 
pertinent part, his physical examination indicated a current 
diagnosis of bilateral pes planus with plantar fasciitis and 
degenerative changes.

The medical evidence in this case does not demonstrate that 
the veteran's bilateral pes planus was aggravated, or 
underwent a "lasting worsening of the condition," in 
service or as a result of service.  This fact is evident by 
review of the SMRs. 

The Board notes that the veteran states that VA doctors told 
him that all of his "problems are military related."  He 
states in his May 2003 NOD that "I had symptoms of the flat 
feet [at the time of my discharge from service], where I did 
not have any when I went in.  The VA examiner, Dr. Ph., said 
my condition required the Army to provide me with special 
shoes and the failure to do so worsened my condition."  He 
alleges that the Army's failure to provide him with the 
proper footwear caused the worsening of his pes planus.  
However, there is no medical evidence of record supporting 
the veteran's account of these statements.  Notably, Dr. 
Ph.'s VAE report does not make any such statements or 
conclusions.  The Board further notes that a veteran's lay 
account of what a doctor purportedly said cannot be accepted 
as competent evidence of in-service aggravation.  Robinette 
v. Brown, 8 Vet. App. 69 (1995) (a layman's account of what a 
doctor purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to hold any probative value); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) ("any statement of [an] 
appellant as to what a doctor told him ... is insufficient to 
establish a medical diagnosis.").

The Board notes that the veteran has asserted that his pes 
planus was aggravated by service and that he has had bunions 
since 1968.  However, where the question presented is one of 
medical causation, lay statements alone are not sufficient to 
establish etiology; competent (medical) evidence is 
necessary.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has presented no medical opinion 
supporting his theory causation for the disability at issue.  
His assertions have been considered, but as noted, they are 
not probative in the matter of medical causation.  While he 
is deemed competent to describe symptoms indicative of flare-
ups of disability, such evidence in and of itself does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d. 1361 (Fed. Cir. 
2002).

As such, the Board finds that the veteran's pes planus, noted 
as NCD on his entrance examination, did not undergo a 
permanent increase in disability during or as a result of 
service.  The preponderance of the evidence is against this 
claim, and it must be denied.  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002).


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. 
L. No. 106-475, 114 Stat, 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and July 2001.  Because these letters fully provided 
notice of elements (1), (2) and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case ("SOC"), the veteran 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the June 2003 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's 2001 letter did not specifically contain the 
"fourth element" (i.e. tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to this claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, fundamentally, what the VCAA 
seeks to achieve is to give the appellant notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See e.g. 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  Neither the appellant nor 
his representative has pleaded with any specificity that a 
notice deficiency exists in this case.

The Board also notes that the Court's decision in Pelegrini 
II held, in part, that a VCAA notice, as required by 
38 U.S.C.A. §  5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
("AOJ") decision on a claim for benefits.  The initial VCAA 
letter was sent to the veteran in May 2001, which was prior 
to the initial AOJ determination in February 2003.  The Board 
finds that any defect with respect to the timing of the 
content complying aspects of 38 C.F.R. § 3.159(b) has 
resulted in harmless error.  See Mayfield, supra.  As such, 
the Board finds substantial compliance with the content and 
timing requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the SMRs identified 
above.  The veteran referenced private medical records that 
the VA subsequently attempted to obtain.  In a July 2001 
letter to the veteran, VA requested specific information for 
the Bull Clinic so that it could contact the clinic and 
retrieve records on the veteran's behalf.  The veteran 
responded that the treating physician at the clinic is 
deceased and the clinic is closed.  Pursuant to the veteran's 
request, VA successfully retrieved and reviewed records from 
the veteran's private physician, Dr. C.V. from 1998-2000.  VA 
also requested, received and reviewed all of the veteran's VA 
clinic records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 3.159 
(c)(4)(i).  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The 
appellant was afforded a medical examination in 2002 to 
determine the current diagnosis of his bilateral foot 
disability.  Further examination or opinion is not needed on 
the claim because sufficient evidence is of record, and there 
is no competent evidence of aggravation in service or that 
any currently diagnosed disability of either foot is 
associated with event(s) in service.  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) absent 
competent evidence that claimant's disability or symptoms are 
associated with service).  The veteran's representative has 
noted that the September 2002 VA examination report was not 
based upon review of the claims folder, however, claims 
folder review was not necessary in this case to establish the 
current diagnosis and, as indicated above, medical opinion 
regarding etiology is not warranted in this case.  See 
generally VAOPGCPREC 20-95 (July 14, 1995).

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding on the merits 
of the claim.


ORDER

Entitlement to service connection for pes planus is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


